PER CURIAM
Petitioner seeks review of an order of the Board of Parole and Post-Prison Supervision establishing conditions of parole, including a declaration that petitioner is a predatory sex offender. ORS 181.585 to ORS 181.589.
Most of Petitioner’s arguments are resolved contrary to his position by our decisions in Schuch v. Board of Parole, 139 Or App 327, 912 P2d 403, rev den 324 Or 78 (1996), and Gress v. Board of Parole, 143 Or App 7, 924 P2d 329, on recons 144 Or App 375, 927 P2d 138 (1996). Petitioner also argues that the Board erred in including as a condition of his parole that he not have contact with minor males without prior written approval of his parole officer and that he not have any contact with his ex-wife and her family. Petitioner’s argument is without merit and does not require discussion.
Affirmed.